Case 1:17-cv-02136-RJL Document 132-3 Filed 02/05/20 Page 1 of 7




                Exhibit 3
                                                     Declassified by: MG Michael X. Garrett,
   Case 1:17-cv-02136-RJL Document 132-3 Filed 02/05/20 Page  2 of Chief
                                                        USCENTCOM  7 of Staff
                                                                   Declassified on: 201505
                  SECRET//REL TO USA, MCFI//20170606

                                                         CAMP VICTORY, IRAQ
                                                               062357DJUN07
                                                            ROUTINE (GREEN)

(U) FRAGO_020 OPERATION BLACK CRESCENT [RETRAIN MOH FPS] TO MNC-I
OPORD 07-01.

(U) REFERENCES:

A. (U) CG VERBAL GUIDANCE TO MNC-I C3, 27 FEB 07.

B. (U) MNC-I OPERATIONS ORDER 07-01, 05 NOV 06.

C. (U) WARNO 15 (OPERATION BLACK CRESCENT, 01 MAR 07.




                                                       se
D. (U) CG VERBAL GUIDANCE TO MNC-I C3 FUOPS, 02 JUNE 07.

(U) TIME ZONE USED THROUGHOUT THIS ORDER:   DELTA.




                                               ea
(U) TASK ORGANIZATION:   NO CHANGE.




                                          el
1. (U) SITUATION:

1.A. (S//REL) THE MINISTRY OF HEALTH (MOH) HAS BEEN INFILTRATED BY
                                 rR
CRIMINAL ELEMENTS AND POSES A SIGNIFICANT THREAT TO CF, ISF, AND SUNNI
NATIONALS BY EFFECTIVELY UTILIZING THE MOH AND ITS RESOURCES TO
FACILITATE THEIR OPERATIONS. SECURITY FOR THE MOH IS PROVIDED BY THE
FACILITIES PROTECTION SERVICE (FPS) AND IS AN ENABLER FOR CORRUPTION,
                              fo
EJK, USE OF AMBULANCES TO BYPASS CHECKPOINTS, AND INSURGENT LOGISTICS
FLOW. THE FPS HAS A REPORTED 14,500 EMPLOYEES ON THE PAYROLL AND AN
ESTIMATED 100 TO 150 EMPLOYEES PER LARGE FACILITY WITHIN BAGHDAD. THE
MEDICAL CITY COMPLEX LOCATED IN THE RUSAFA DISTRICT OF BAGHDAD IS THE
                    ed


CENTER OF GRAVITY FOR THE MOH. THE COMPOUND INCLUDES THE HEADQUARTERS
FOR THE MINISTRY OF HEALTH, AS WELL AS THE BAGHDAD TEACHING HOSPITAL,
SURGICAL SPECIALTIES TEACHING HOSPITAL AND THE CENTRAL MORGUE. THE
            ov



BAGHDAD OPERATIONS COMMAND ESTIMATES THAT THERE ARE APPROXIMATELY 935
FPS PERSONNEL AT MEDICAL CITY AS WELL AS APPROXIMATELY 500 PERSONAL
SECURITY DETACHMENT PERSONNEL. THIS IS AN ESTIMATE AND THE POTENTIAL
EXISTS THAT THERE MAY BE FEWER DUE TO GHOST PERSONNEL. THE RECENT
       pr




CF/ISF ARREST OF CORRUPT MOH LEADERSHIP HAD POSITIVELY IMPACTED THE
MINISTRYAND EMBOLDENED THE LEADERSHIP TO CLEAN UP MILITIA INFLUENCE
WITHIN THE MINISTRY. HOWEVER, IN APRIL THE MINISTER, DR. ALI SHAMMARI
Ap




WAS WITHDRAWN BY MUQTADA AL-SADR (MAS) ALONG WITH OTHER OFFICE OF
MARTYR AL-SADR (OMS) MINISTERS. THE APPOINTMENT OF A NEW MINISTER OF
HEALTH WILL SET THE TONE FOR CONTINUED MOVEMENT AWAY FROM SECTARIAN
ACTIONS AND CORRUPTION OR A RETURN TO BUSINESS AS USUAL. HOWEVER, THE
EMPLACEMENT OF A WEAK MINISTER WILL ALLOW FOR BEHIND THE SCENES CONTROL
OF THE MINISTRY BY SADR LOYALISTS. DR ADEL MOHSIN IS THE INSPECTOR
GENERAL OF THE MOH AND HAS BEEN REPRESENTING THE MOH. HE DOES NOT WANT
IA UNITS OR MOI FPS TO ASSUME SECURITY AT THE MOH. HE HAS STATED THAT
THE MOH HAS FIRED ALL CRIMINAL FPS AT MEDICAL CITY AND THAT THERE ARE
NO LONGER ANY PROBLEMS THERE.

1.A. (S//REL) ENEMY FORCES.

1.A.1. (S//REL) THREAT. THE FACILITIES PROTECTION SERVICE (FPS) EXISTS
TO CONDUCT TWO DISCREET ACTIVITIES: TO ENSURE THE SECURITY OF
                                   1
                  SECRET//REL TO USA, MCFI//20170606
                          3/24/2015   11:57:17 PM
                                                    Declassified by: MG Michael X. Garrett,
   Case 1:17-cv-02136-RJL Document 132-3 Filed 02/05/20 Page  3 of Chief
                                                        USCENTCOM  7 of Staff
                                                                  Declassified on: 201505
                  SECRET//REL TO USA, MCFI//20170606

GOVERNMENT FACILITIES / CRITICAL INFRASTRUCTURE AND TO PROTECT KEY
GOVERNMENT OFFICIALS. ALTHOUGH THE COLLECTIVE FPS EXISTS AS A
LEGITIMATE ARM OF THE GOI, IT IS CHARACTERIZED AT THE OPERATIONAL LEVEL
BY MAL-ADMINISTRATION, NEPOTISM, ENDEMIC CORRUPTION, LINKS TO CRIMINAL,
INSURGENT AND MILITIA ACTIVITIES AND IS TENSIONED ALONG REGIONAL AND
SECTARIAN LINES. AS OF JUNE 06, THE MINISTRY OF HEALTH (MOH) FPS
REPORTEDLY NUMBERS APPROXIMATELY 14,500. IN BAGHDAD THE MOH PROVIDES A
STEADY PAYCHECK, WEAPONS, VEHICLES AND COMMUNICATIONS EQUIPMENT TO
JAYSH AL MAHDI (JAM) FIGHTERS WITHIN THE FPS. EMPLOYMENT BY THE MOH
FPS PROVIDES JAM MEMBERS WITHIN THE FPS LEGITIMACY UNDER IRAQI LAW.

1.A.2. (S//REL) JAM HAS UTILIZED HOSPITALS AND MORGUES TO CONDUCT ITS
EXTRA-JUDICIAL ACTIVITIES IN ORDER TO AVOID COALITION FORCES (CF)
DETECTION AND INTERFERENCE. JAM USES HOSPITAL GUARDS AND STAFF TO




                                                      se
IDENTIFY SUNNI PATIENTS/VISITORS IN THE HOSPITAL IN ORDER TO KIDNAP AND
OR EXECUTE THEM. JAM ALSO UTILIZES MORGUES TO IDENTIFY AND TARGET
SUNNIS. JAM TARGETS VICTIM'S RELATIVES BY COLLECTING IDENTIFICATION
WHEN THEY ARRIVE AT THE MORGUE TO IDENTIFY A BODY. FEAR OF SECTARIAN




                                              ea
TARGETING HAS RESULTED IN SUNNIS REFUSING TO UTILIZE HOSPITALS AND TO
CLAIM THE REMAINS OF THEIR FAMILY MEMBERS FROM THE MORGUE. THE FPS HAS
PREVENTED INVESTIGATION OF MORGUE FACILITIES AND INTIMIDATES AND FORCES




                                         el
DOCTORS AND HOSPITAL STAFF INTO COOPERATION WITH JAM MEMBERS.
                                 rR
1.A.3. (S//REL) REACTIONS OF THE FPS ARE ASSUMED TO BE NON-HOSTILE
BASED UPON REACTIONS WHEN DEPUTY MINISTER HAKIM ZAMILI WAS DETAINED.
HOWEVER THERE WAS MUCH CONFUSION DURING THAT OPERATION AND LITTLE TIME
FOR A REACTION. THERE ARE CURRENTLY NO ATMOSPHERICS TO MORE ACCURATELY
PREDICT HOW THE FPS WILL REACT OR THE LEVEL OF RESISTANCE, PARTICULARLY
                            fo
WITH ADVANCE WARNING FROM THE MOH ADMINISTRATION. IT IS OUR ASSESSMENT
THAT THE REPLACEMENT OF FPS WILL HAVE A SHORT TERM EFFECT OF DECREASING
JAM OPERATIONS WITHIN THE MINISTRY’S FPS. HOWEVER, THE FPS
                    ed


REPLACEMENTS ARE VULNERABLE TO COERCION AND THREATS BY INTERNAL JAM
AFFILIATED LEADERSHIP AND EXTERNAL JAM TO CONTINUE THEIR ILLICIT
OPERATIONS UTILIZING MOH RESOURCES, AND JAM WILL LIKELY BE ABLE TO RE-
INFILTRATE THE MOH FPS WITHOUT INTERFERENCE.
            ov




1.B. (S//REL) FRIENDLY FORCES.
       pr




1.B.1. (S//REL) BOC OPERATIONAL CONCEPT: THE BOC PLAN IS TO HAVE A
FOUR DAY RIP / TOA BETWEEN THE IA AND MOI FPS. DAY 1-2: MOI IN
COORDINATION WITH THE IA COLLECTS THE MOH FPS WEAPONS AND THE IA
Ap




ASSUMES RESPONSIBILITY FOR MEDICAL CITY SECURITY. DAY3: THE 400 MOI
FPS ARRIVE ON SITE AND CONDUCT JOINT OPERATIONS WITH THE IA. DAY 4:
THE IRAQI ARMY DEPARTS AND MOI FPS ASSUMES RESPONSIBILITY FOR MEDICAL
CITY SECURITY. NEW FPS WILL FALL UNDER MOI CONTROL AND NOT MOH
CONTROL. MOI HAS 400 TRAINED AND VETTED FPS READY TO ASSUME THE DUTIES
AT MEDICAL CITY.

2. (U) MISSION:

2.A. (S//REL) MNC-I CONDUCTS OPERATIONS TO ASSIST THE BAGHDAD
OPERATIONAL COMMAND (BOC) IN REPLACING, VETTING, AND RETRAINING THE
MINISTRY OF HEALTH’S (MOH) FACILITY PROTECTION SERVICE (FPS) OPERATING
IN THE BAGHDAD MEDICAL CITY (IVO MB 419896) FROM 15 TO 19 JUN 07 IN
ORDER TO REMOVE MILITIA AND CRIMINAL INFLUENCE ISO OPERATION FARDH AL
QANOON.
                                     2
                  SECRET//REL TO USA, MCFI//20170606
                         3/24/2015   11:57:17 PM
                                                    Declassified by: MG Michael X. Garrett,
   Case 1:17-cv-02136-RJL Document 132-3 Filed 02/05/20 Page  4 of Chief
                                                        USCENTCOM  7 of Staff
                                                                  Declassified on: 201505
               SECRET//REL TO USA, MCFI//20170606


3. (U) EXECUTION:

3.A. (U) COMMANDER’S INTENT.

3.A.1. (S//REL) PURPOSE. WE MUST REDUCE EJK AND SECTARIAN VIOLENCE
ACTIVITIES BY DENYING HOSTILE FORCES THE ABILITY TO EXPLOIT MEDICAL
FACILITIES AND MINISTRY OF HEALTH RESOURCES TO SUSTAIN THEIR EFFORTS.
THIS EFFORT REQUIRES REPLACING FPS SECURITY FORCES AT THE MEDICAL CITY
COMPLEX AND ENSURING THAT THESE PERSONNEL WILL MAINTAIN SECURITY AND
ALLOW FREE ACCESS TO THE FACILITY BY ALL IRAQIS IN NEED OF MEDICAL AID.

3.A.2. (U) KEY TASKS.




                                                      se
3.A.2.A. (S//REL) CLEAR MEDICAL CITY OF CORRUPTED FPS PERSONNEL.

3.A.2.B. (S//REL) FORMALLY TRAIN NEW FPS PERSONNEL TO IMMEDIATELY
ASSUME DUTIES AT THE MEDICAL CITY COMPLEX.




                                              ea
3.A.2.C. (S//REL) VETT AND RETRAIN CURRENT MEDICAL CITY MOH FPS.




                                         el
3.A.2.D. (S//REL) MINIMIZE DISRUPTION TO DAILY MEDICAL CARE DURING
OPERATION.
                                  rR
3.A.2.E. (S//REL) CONDUCT SSE ON KEY SITES WITHIN MEDICAL CITY COMPLEX
(TBD) IOT GATHER INFORMATION ON AIF AND EJK ACTIVITIES EXECUTED AT THE
FACILITY.
                           fo
3.A.2.F. (S//REL) REASSURE THE PUBLIC THAT THE MEDICAL CITY COMPLEX IS
OPEN FOR ALL IRAQIS.

3.A.2.G. (S//REL) COLLECT IMAGES TO DOCUMENT ILLEGAL ACTIVITY.
                    ed


3.A.2.H. (S//REL) COORDINATE TRAINING OF FPS PERSONNEL VIA MNSTC-I
COORDINATED TRAINING.
            ov




3.A.2.I. (S//REL) ENROLL RETRAINED FPS INTO THE BIOMETRICS AUTOMATED
TOOL (BAT) SET DATABASE OR THE MOI’S DATA BASE.
       pr




3.A.3. (S//REL) ENDSTATE. MILITIA AND CRIMINAL INFLUENCE IN MEDICAL
CITY FACILITY REDUCED, PROFESSIONAL MOI FPS PROVIDING SECURITY, THE
PUBLIC IS ABLE TO GAIN SAFE AND FREE ACCESS TO MEDICAL FACILITES, AND
Ap




HAS INCREASED CONFIDENCE IN THE IRAQI GOVERNMENT AND SECURITY FORCES.

3.B. (U) CONCEPT OF OPERATIONS.

3.B.1. (S//REL) THIS WILL BE AN IRAQI LEAD OPERATION WHERE ISF,
WITH CF SUPPORT FOR QRF, MEDEVAC, AND SSETAKE CONTROL OF MEDICAL
CITY FACILITIES, SECURES AND SAFEGUARDS KEY INFRASTRUCTURE, AND
EXECUTES SENSITIVE SITE EXPLOITATION AS REQUIRED. MOI INITIALLY
TRAINS NEW FACILITY PROTECTION SERVICE (FPS) PERSONNEL TO ASSUME
DUTIES AS THE SECURITY FORCE FOR THE MEDICAL CITY COMPLEX UNDER THE
CONTROL OF MOI. MOI WILL SET UP A C2 CELL IN THE MEDICAL CITY
COMPLEX A WEEK PRIOR TO RIP/TOA IN ORDER TO COORDINATE THE EXCHANGE
AND MOVEMENT. IA FORCES WILL SET A CORDON AROUND MEDICAL CITY AND
THEN FACILITATE A HANDOVER BETWEEN NEW MOI FPS AND MOH FPS.
EXISTING MEDICAL CITY COMPLEX FPS PERSONNEL WILL BE REMOVED FROM
                                    3
               SECRET//REL TO USA, MCFI//20170606
                         3/24/2015   11:57:17 PM
                                                     Declassified by: MG Michael X. Garrett,
   Case 1:17-cv-02136-RJL Document 132-3 Filed 02/05/20 Page  5 of Chief
                                                        USCENTCOM  7 of Staff
                                                                   Declassified on: 201505
               SECRET//REL TO USA, MCFI//20170606

THE FACILITY, VETTED BY MOI, RE-TRAINED AT BPC, AND REDEPLOYED
UNDER MOI CONTROL TO OTHER BAGHDAD HOSPITALS.

3.B.2. (S//REL) EFFECTS LINKAGE.

3.B.2.A. (S//REL) OBJECTIVE 1: THE SECURITY SITUATION IN BAGHDAD
AND THE NINE (9) STRATEGIC CITIES IS STABILIZED.

3.B.2.A.1. (S//REL) EFFECT 1A:   MILITIA INFLUENCE REDUCED.

3.B.2.A.2. (S//REL) EFFECT 1B:   POPULACE IN URBAN CENTERS SECURE.

3.B.2.B. (S//REL) OBJECTIVE 2: ISF IS SELF-RELIANT AND THEIR
CAPABILITY, CREDIBILITY, AND REACH ARE ENHANCED.




                                                       se
3.B.2.B.1. (S//REL) EFFECT 2A:   MOD EFFECTIVELY CONDUCTS
OPERATIONS.




                                                ea
3.B.2.C. (S//REL) OBJECTIVE 5:   PROVINCIAL CONTROL TRANSITIONED AND
IRAQ IS SELF-RELIANT.




                                           el
3.B.2.C.1. (S//REL) EFFECT 5B:   CAPABLE LOCAL GOVERNMENTS PROVIDE
ESSENTIAL SERVICES.
                                   rR
3.B.3.(S//REL) CONCEPT OF IO SUPPORT: MNC-I IN CONJUNCTION WITH MNF-I
CONDUCTS INFORMATION OPERATIONS IN ORDER TO INFORM IRAQIS OF ACTIONS
TAKEN BY THE GOI TO SECURE BAGHDAD HOSPITALS AND TO PROVIDE SAFE
MEDICAL ACCESS TO ALL IRAQI CITIZENS.
                             fo
3.C. (U) TASKS TO SUBORDINATE UNITS.

3.C.1. (U) MND-B.
                    ed


3.C.1.A. (S//REL) BE PREPARED TO CONDUCT SENSITIVE SITE EXPLOITATION ON
DESIGNATED LOCATIONS WITHIN MEDICAL CITY (TBD). SSE WILL BE ON CALL
            ov



WITH UP TO TWENTY-FOUR (24) HOURS NOTICE BASED ON WHAT IS DISCOVERED
DURING A SEARCH OF THE MORGUE AND ASSOCIATED TUNNELS.
       pr




3.C.1.B. (S//REL) BE PREPARED TO PROVIDE A QRF AND MEDEVAC IN SUPPORT
OF IA DURING THE RIP / TOA.
Ap




3.C.1.C. (S//REL) BE PREPARED TO CONDUCT BAT’S ENROLLMENT IF MOI IS
UNABLE TO ENROLL FPS IN THEIR SYSTEM.

3.D. (U) TASKS TO STAFF.

3.D.1. (U) C3 FUOPS.

3.D.1.A. (S//REL) COORDINATE WITH MNSTC-I (CPATT) TO ESTABLISH FPS
TRAINING PROGRAM.

3.D.1.B. (S//REL) CONDUCT MISSION HANDOVER BRIEFING TO MND-B AND BOCAT
STAFFS.



                                       4
               SECRET//REL TO USA, MCFI//20170606
                           3/24/2015   11:57:17 PM
                                                     Declassified by: MG Michael X. Garrett,
   Case 1:17-cv-02136-RJL Document 132-3 Filed 02/05/20 Page  6 of Chief
                                                        USCENTCOM  7 of Staff
                                                                   Declassified on: 201505
                  SECRET//REL TO USA, MCFI//20170606

3.D.2. (U) EFFECTS IO.

3.D.2.A. (S//REL) HIGHLIGHT THIS OPERATION AS AN IRAQI LED EFFORT TO
RESTORE PUBLIC CONFIDENCE IN HOSPITAL SECURITY IAW ANNEX F.

3.D.3. (U) PAO.

3.D.3.A. (S//REL) POSTURE: PASSIVE. RESPONSE TO QUERY ONLY. THIS
OPERATION IS BEING DRIVEN BY GOI, WITH CF IN SUPPORT. THIS OPERATION
WILL VALIDATE THE IRAQI PRIME MINISTER’S ABILITY TO CRACK DOWN ON
PERSONNEL IN THE MOH FACILITY PROTECTION SERVICE WHO HAVE BEEN USING
THE FPS AS A MEANS TO CONDUCT SECTARIAN VIOLENCE. THIS ACTION
DEMONSTRATES HIS COMMITMENT TO THE SECURITY, UNITY AND PROSPERITY OF
IRAQ.




                                                       se
3.D.3.B. (U) KEY MESSAGES / THEMES:

3.D.3.B.1. (S//REL) THE PRIME MINISTER’S RESOLVE IS STRONG AND HE IS




                                                ea
COMMITTED TO WEEDING OUT THE CRIMINAL ELEMENTS OF THE FPS, IN TURN
MAKING SAFETY AND SECURITY HIS TOP PRIORITY.




                                           el
3.D.3.B.2. (U) GOI IS WORKING DILIGENTLY TO COMBAT THE MILITIA
INFLUENCE OF ILLEGAL ARMED GROUPS WITHIN THE MOH; ALL GOVERNMENT
AGENCIES MUST RESPECT THE RULE OF LAW AND WORK TOGETHER TO BUILD A
                                 rR
STABLE, SELF-GOVERNING AND SELF-RELIANT IRAQ.

3.D.4. (U) BIOMETRICS OFFICE.
                             fo
3.D.4.A. (S//REL) BE PREPARED TO COORDINATE WITH MND-B TO ENSURE UNIT
HAS BATS EQUIPMENT TO INCLUDE PRINTERS AND BADGES TO ENROLL UP TO 1000
PERSONNEL. PRIMARY MEANS OF VETTING WILL BE THE MOI’S SYSTEM.
                    ed


3.D.5. (U) BOCAT.

3.D.5.A. (S//REL) FACILITATE COORDINATION BETWEEN THE BOC AND MNC-I /
            ov



MNSTC-I ELEMENTS OPERATING IN BOC BATTLESPACE.

3.E. (U) COORDINATING INSTRUCTIONS.
       pr




3.E.1. (S//REL) C3 FUOPS IS THE LEAD PLANNING MNC-I SECTION FOR THE
EFFORT; REFER ALL QUESTIONS AND CONCERNS TO ACTION OFFICER LISTED
BELOW.
Ap




4. (U) SERVICE SUPPORT.   NO CHANGE.

5. (U) COMMAND AND SIGNAL.

5.A. (U) COMMAND.

5.A.1. (S//REL) FOR THIS OPERATION THE BOC IS THE SUPPORTED COMMAND.
MND-B AND MNC-I ARE THE SUPPORTING COMMANDS.

5.B. (U) SIGNAL.




                                       5
                  SECRET//REL TO USA, MCFI//20170606
                          3/24/2015    11:57:17 PM
                                                                             Declassified by: MG Michael X. Garrett,
        Case 1:17-cv-02136-RJL Document 132-3 Filed 02/05/20 Page  7 of Chief
                                                             USCENTCOM  7 of Staff
                                                                                           Declassified on: 201505
                             SECliUlT//RFI TO USA I MCi'I//20170606


5 . B. 1 . (U) POINTS OF CONTACT:

5.B.1.A. (U) ACTION OFFICER FOR THIS FRAGO IS!   b 31 b 6          MNC-I
C3 FUOf S . QSN; -------b-6------...,,,..._-----"___....._
                           ,...l                          _______,
CENTRI
s I PR:                 (b)(3), (b)(6)


5 . B . 1 . B. (U) ALTERNATE FUOPS POC IS I....________b..__3___b......_6_ _ _ _ ___,
MNC-I C3 FUOPS, DSN:                (b)(6)
SIPR:
CENTRI ..._       _________________
                             (b)(3), (b)(6)         __.



5 . B. 1 . C. (U) MNC-I BIOMETRICS POC IS!                   b 3    b 6




                                                                               se
DSN : !                             b 31 b 6

5. B .1. D.
SVOIP :
                      U MND- B POC IS !
                                           (b____
                                              )(3)_____
                                                    , (__
                                                        b)___
                                                             /h)/3) /h\/6)
                                                          (6__) _________                  ___.I
                                                                                                j




                                                                       ea
              . _ I_ _ _ _ _ _ _ _ _ _ _ _ _




5 . B. 1.E . (U) BOCAT POC Isl                           b 3     b 6
SVOIP :
              I                             (b)(3), (b)(6)




                                                             el
5 .B.1.F. (U) CPATT POC IS I                      b 3. b 6
MOI DlN; I                                                      I
SIPR :
                            b6
                        (b)(3), (b)(6)
                                               rR
ACKNOWLEDGE
                                          fo

                                                   ODIERNO
                                   ed


                                                   LTG

OFFICIAL :
                        ov




     (b)(3), (b)(6)
               pr




C3
Ap




ANNEXES/ ENCLOSURES:

(U) ANNEX F - INFORMATION OPERATIONS.




                                                  6
                             SECRET//RFI TO USA, MCi'I//20170606
                                     3/ 24/2015 11 : 57 : 17 PM
